TEACHERS SALARY — FEDERALLY FUNDED PROGRAMS Section 22 of House Bill 1051 passed by the First Session of the Thirty-fourth Oklahoma Legislature does not require that Four Hundred and Fifteen Dollars ($415.00) of each teacher's salary working in and paid solely from federally funded programs be paid from state sources.  The Attorney General's office is in receipt of your opinion request wherein you ask the following question with reference to Section 22 of House Bill 1051 passed by the First Session of the Thirty-fourth Legislature: "Does this section of the law require that $415.00 of each teacher's salary working in and paid from federally funded programs be paid from state sources?" House Bill 1051 provides the general appropriation guidelines for public education in Oklahoma. Section 22 of House Bill 1051 provides in part: "Funds allocated in Section 4 of this act for Teacher Salary Increase are to provide the state portion of salary increase for each public school teacher having a minimum of one (1) year employment as a teacher in the Oklahoma Public School System. Said funds are to be allocated to every district in Oklahoma on the basis of Four Hundred Fifteen Dollars ($415.00) for each qualifying teacher and shall be in addition to other funds allocated to each district. No funds allocated in Section 4 of this act for Teachers' Salary Increase shall be chargeable income. . . ." Your question requires a determination of the financial structure of school education in Oklahoma, and in particular defining the respective portions of funds to which the state portion as referred to in Section 22 of House Bill 1051 relates to the whole.  Title 70 Ohio St. 18-101 [70-18-101] through 70 Ohio St. 18-102 [70-18-102] (1971) sets forth statutes relative to the participation of the state in financing school education in Oklahoma. In particular, Section 18-101(8) states: "8. The system of public school support should effect a partnership between the state and each local district, with each participating in accordance with its relative ability. The respective ability should be combined to provide a financial plan between the state and the local school district that will assure full educational opportunities for every child in Oklahoma." It is clear that this section recognizes that primary financial support for education in Oklahoma shall come from two sources; the State, through state aid, and from the local school districts. It follows that Section 22 of House Bill 1051 contemplates that the other portion of salary increase would come from local school districts. Teachers working in and paid solely from federally funded programs would not be paid from state sources and therefore would not participate in funds allotted under Section 22 of House Bill 1051. It is, therefore, the opinion of the Attorney General that your question should be answered in the negative, in that Section 22 of House Bill 1051 does not require that Four Hundred and Fifteen Dollars ($415.00) of each teacher's salary working in and paid solely from federally funded programs be paid from state sources.  (Donald B. Nevard)